 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          ELTON MASON,                                      CASE NO. C17-186 MJP

11                                  Plaintiff,                MINUTE ORDER

12                  v.

13          SEATTLE TUNNEL PARTNERS, et
            al.,
14
                                    Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            The parties appeared in court for purposes of meeting and conferring relative to a
19
     discovery motion filed by Defendants. The meeting was held, following which Judge Pechman
20
     listened to the results of the meeting and issue the following orders:
21
            IT IS ORDERED that discovery is concluded in this matter; no evidence produced after
22
     the discovery deadline will be admitted into evidence.
23

24


     MINUTE ORDER - 1
 1         IT IS FURTHER ORDERED that Defendants will file their proposed summary judgment

 2   motion.

 3

 4         The clerk is ordered to provide copies of this order to all counsel.

 5         Filed November 13, 2018.

 6
                                                   William M. McCool
 7                                                 Clerk of Court

 8                                                  s/Paula McNabb
                                                    Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
